Title: To James Madison from William Jarvis, 12 October 1802 (Abstract)
From: Jarvis, William
To: Madison, James


12 October 1802, Lisbon. Has sent by Mr. Codman in the Ardente for Baltimore his 1 Oct. dispatch, a duplicate of his 22 Sept. dispatch, and five enclosures. “From the answers to the Petitions given in behalf of the Philada. Vessel, which orders that she shall be released after 25 days if no sickness then appears, I am inclined to think that this will be made a general rule for Vessels comeing from that port; but by some misapprehension in his Lordship’s order the under Officers here seem disposed to make the New York Vessels lay the same length of time. The mistake cannot be rectified untill his Lordship returns from Mafra where the Court now all [are] in daily expectation of the Princess being delivered.” Ships from every other U.S. port are admitted to immediate entry. “About a week since” a chargé d’affaires arrived from the Spanish court and “two days since” the French chargé at Madrid, Emmanuel Louis Joseph Hermand, arrived. “He left Madrid by order of his Govmt. at a very short Notice & is to return & resume his Functions at that Court again.” The French commissary general, who was left as chargé d’affaires by Lannes, is instructed to continue discharging the duties of both offices, as Hermand was “sent upon some particular & momentous business. The nature of which has not transpired. But it is generally understood to relate to the departure of the General.” The French maintain that Hermand has come to make certain demands and is ordered to remain no longer than twenty days for a “Categorical answer.” The Portuguese say the object of his mission “is perfectly Friendly.” “I presume each speak rather their wishes than what they Know.”
The Portuguese court has recently appointed Rademaker, now at London, consul general to the U.S. Rademaker “has been employ’d dureing the War as agent under the control of their Minister in London, to purchase whatever was wanted by this Govmt. for the Army & Navy &.” Has it “from pretty good authority” that the pride of the Portuguese court is hurt that the U.S. has not sent a chargé d’affaires to Lisbon. “This moment I have rec’d an answer to my Communication of the 9th Ulto. by which you will see Sir that they continue to adhere to the Prohibition. Not a word is said relating to the Consumption. This appears almost to be a studied omission, but I shall write to his Excy. to day for an answer to that part, & remain silent as to admission untill I am honored with some instructions from Govmt., if recd. before the prohibition takes place.” Adds in a postscript that he encloses extracts of letters received since his last “that any way relate to Barbary affairs.” On 11 Oct. he obtained release of American seamen Stephen Mount and Ignatius Clark from British sloop of war Cynthia and had certificates issued for their pay and prize money. “They were impress’d out of an English Merchantman & had been detain’d 2 years.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 4 pp. For enclosures, see nn. 4 and 5.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:596–97, 607 and n.



   
   Princess Carlota Joaquina gave birth to the future Miguel I on 26 Oct. 1802 (Burke’s Royal Families, 1:446).



   
   For the quarrel of French ambassador Jean Lannes, duc de Montebello, with the Portuguese government, see Jarvis to JM, 10 and 14 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:470–71, 482–83 and n. 2).



   
   For the Portuguese government’s prohibition on imported flour, see Jarvis to JM, 6 and 11 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:554 and n., 568–69). In his 12 Oct. 1802 reply to Jarvis (2 pp.; in Portuguese with translation), Almeida stated that the motives of public health and promotion of the milling industry that prompted the prohibition still prevailed; therefore, the ban would not be lifted although grain would be allowed entry at all ports.



   
   Jarvis enclosed an extract of a 23 Sept. 1802 letter from John Gavino (1 p.), reporting the arrival of an English sloop that had been boarded off Cape St. Vincent on 15 Sept. by a Moorish corvette, which would not identify itself. The corvette also boarded an American vessel but allowed it to proceed, so was presumed not to be Tripolitan. Gavino reported that the Moroccan vessel at Gibraltar was preparing to sail and an Algerine cruiser had headed west “a few days ago.” He also quoted an 18 Sept. letter from James Simpson saying he had nothing new to report.



   
   A full transcription of this document has been added to the digital edition.

